DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculation device calculates” and “the calculation device selects” in claims 1-3, 6-11 and 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially parallel" in claims 1 and 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art The term “substantially parallel” does not have a known set of upper and lower bounds in the art.  Further, the written description does not describe the term “substantially parallel” in such a way as to provide upper and lower bounds to what is considered to be “substantially parallel.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higaki et al (2014/0163357).
Regarding claim 1, Higaki et al disclose a capsule endoscope detection method using at least four antennas (40a-40d, fig.14) configured to receive signals wirelessly transmitted from a capsule endoscope (3, fig.14) inside a subject, the method comprising: a first step in which a calculation device (distance calculation unit) calculates a distance difference between a first distance and a second distance on the basis of the signals wirelessly transmitted from the capsule endoscope and received by two of the at least four antennas ([0010]), the at least four 
Regarding claim 2, Higaki et al disclose wherein in the second step, the calculation device selects three large distance difference from the top in order of magnitude of the distance differences for the at least four combinations (fig.8, [0068]).
Regarding claim 3, Higaki et al disclose wherein in the second step, the calculation device selects at least three distance differences which are equal to or larger than a predetermined value (rn) among the distance differences for the at least four combinations (fig.8, [0068]).
Regarding claim 6, Higaki et al disclose further comprising: a fourth step in which the calculation device calculates the distance difference on the basis of the signals transmitted from the capsule endoscope and received by the two antennas of which X coordinates are different among the at least four antennas (fig.14, receiving antennas), the distance difference being calculated for each of at least four combination of the two antennas ([0010]); a fifth step 
Regarding claim 7, Higaki et al disclose further comprising: a fourth step in which the calculation device calculates the distance difference on the basis of the signals transmitted from the capsule endoscope and received by the two antennas of which Y coordinates are different among the at least four antennas (fig.14, receiving antennas), the distance difference being calculated for each of at least four combination of the two antennas ([0010]); a fifth step in which the calculation device selects at least three distance differences among the distance differences calculated in the fourth step ([0055]); and a sixth step in which the calculation device calculates an Y coordinate of the capsule endoscope on the basis of the distance difference selected in the fifth step ([0097]).
Regarding claims 8 and 9, Higaki et al disclose wherein in the fifth step, the calculation device selects three small distance differences from the bottom in order of magnitude of the distance differences for the at least four combinations (shorter distances [0062];[0067]).
Regarding claims 10 and 11, Higaki et al disclose wherein in the fifth step, the calculation device selects at least three distance differences in which the distance difference is equal to or smaller than a predetermined value among the distance differences for the at least four combinations (equal to or shorter than the distance rn [0067]).
Regarding claim 16, Higaki et al disclose wherein in the first step, the calculation device calculates the distance difference on the basis of a time difference, the time difference is a difference in time when the same signals transmitted from the capsule endoscope are received by the two antennas ([0034];[0035]).
Regarding 17, Higaki et al disclose wherein in the fourth step, the calculation device calculates the distance difference on the basis of a time difference, the time difference is a 
Regarding claim 18, Higaki et al disclose wherein in the first step, the calculation device calculates the distance difference on the basis of a signal strength of the signals received by the two antennas when the same signals transmitted from the capsule endoscope are received by the two antennas (reception strength of a signal [0010]).
Regarding claim 19, Higaki et al disclose wherein in the fourth step, the calculation device calculates the distance difference on the basis of a signal strength of the signals received by the two antennas when the same signals transmitted from the capsule endoscope are received by the two antennas (reception strength of a signal [0010]).
Regarding claim 20, Higaki et al disclose a capsule endoscope position detection apparatus, comprising: at least four antennas (40a-40h) configured to receive signals wirelessly transmitted from a capsule endoscope (3) inside a subject (fig.14, [0098]); an antenna selection circuit configured to sequentially selects one or two antennas from the at least four antennas (selection controller 591, sequentially select receiving antennas [0116]); and a calculation device (distance calculation unit [0010]), wherein the at least four antennas are disposed on a first plane, the first plane is substantially parallel to a second plane, and the second plane includes X and Y axes in an orthogonal coordinate system including X, Y, and Z axes (fig. 14, on sheet 44A), wherein in a first step, the calculation device calculates a distance difference between a first distance and a second distance on the basis of signals received by two antennas sequentially selected by the antenna selection circuit (selection controller 591, sequentially select receiving antennas [0116];[0010]), the first distance is a distance between one of the two .
Allowable Subject Matter
Claims 4, 5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793